Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 1 of 9 Page ID #:112




          EXHIBIT
      Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 2 of 9 Page ID #:113
1t22t2020                                               RageOn! - World's Largest All-Over-Print Online Store!

            Create           Sell                                                                                Track   Order   Login




            Roge?/nl atari                                                                           o.                      H
                                                                                                                          Get Started
              COLLECTIONS GUYS GIRLS                KIDS   SWEATSHIRTS HOME DECOR                   SALE     READY



       Showing 10,000 products matching "atarl'




                                              New Year! New You! Get $5 OFF your order with




https ://www. ra geon. com/a/search?q =61s6                                                                                              1t52
     Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 3 of 9 Page ID #:114
1t22t2020                                                 RageOn! - World's Largest All-Over-Print Online Store!

            Create          Sell                                                                                   Track   Order      Login

                                                                                                                               .\-r
                                                                                                       O.                      t=
            Roge//nl                       atari                                                                               oo



             COLLECTIONS GUYS GIRLS                KIDS     SWEATSHIRTS HOIVE DECOR                   SALE     READY




                                           ;*
                                           L:




                                   &
                                                                              {



                                                   rilt

                                                                        a
                                                                             /rt

                                                                                                 {3


                                                                                    i$


                                           New Year! New You! Get $5 OFF your order with




https :/iwww.rageon.com/a/search?q=31"r;                                                                                                      13152
      Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 4 of 9 Page ID #:115
1t22t2020                                             RageOn! - World's Largest All-Over-Print Online Store!

            Create           Sell                                                                              Track   Order      Login


                                                                                                                           \--r
            Rogehnl                        atari                                                                            E
                                                                                                                           oo




              COLLECTIONS GUYS GIRLS               KIDS   SWEATSHIRTS HOME DECOR                  SALE     READY




                                                   ,ffi
                                                   V((
                                                        W
                                                                     )$PLiITR Pft(K;R{i{
                                                                       PAC.MAH*




                                           New Year! New You! Get $5 OFF your order with




https ://www.rageon.com/a/search?q=21sr;                                                                                                  16152
      Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 5 of 9 Page ID #:116
1t22t2020                                                     RageOn! - World's Largest All-Over-Print Online Store!

            Create           Sell                                                                                      Track   Order   Login




            Roge7lnl                              ata ri                                                     c.                    H
              COLLECTIONS GUYS GIRLS                       KIDS   SWEATSHIRTS HOME DECOR                     SALE   READY




                                                                    I                     1
                                                                        J
                                                               .*
                                                                                              !
                                                                                                  &-
                                                                                                         -t
                                                                                                       **-l


                                                           re
                                                                            I


                                                                                                       T-l
                                                                                                       II
                                                                                                  7j



                                                  New Year! New You! Get $5 OFF your order with




https ://www. rageon.comialsea rch ?q=   616 r;                                                                                                27t52
     Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 6 of 9 Page ID #:117
1t2212020                                            RageOn! - World's Largest All-Over-Print Online Store!

            Create        Sell                                                                                Track   Order   Login




            Rqge7lnl                      atari                                                   ^v.                     H
             COLLECTIONS GUYS GIRLS               KIDS   SWEATSHIRTS HOIVE DECOR                 SALE     READY




                                                            flt
                                                                                 Eil
                                                                                 a

                                                                                     a




                                                                   a




                                          New Year! New You! Get $5 OFF your order with




https://www.rageon.com/a/search?q=s12r;                                                                                               41t52
     Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 7 of 9 Page ID #:118
1t22t2020                                             RageOn! - World's Largest All-Over-Print Online Store!

            Create        Sell                                                                                 Track   Order   Login




            Rqgeitnt                      ata ri                                                   q                       H
             COLLECTIONS GUYS GIRLS                KIDS   SWEATSHIRTS HOME DECOR                  SALE     READY




                                            *




                                          New Year! New You! Get $5 OFF your order with




https://www.rageon.comiaisearch?q=316r;                                                                                                42t52
     Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 8 of 9 Page ID #:119
1t22t2020                                            Rageon! - World's Largest All-Over-Print Online Store!

            Create        Sell                                                                                Track   Order    Login



                                          atari                                                   O.                      IJ
            Roge/anl                                                                                                      oo




             COLLECTIONS GUYS GIRLS               KIDS   SWEATSHIRTS HOIVE DECOR                  SALE    READY




                                                  Y}SEO SAfillE C&NTRIPGE




                                                                           !d




                                                                                              "
                                                           THE                     2600




                                          New Year! New You! Get $5 OFF your order with




https://www.rageon.com/a/search?q=s12r;                                                                                                43t52
      Case 2:19-cv-10806-DSF-MAA Document 14-2 Filed 02/24/20 Page 9 of 9 Page ID #:120
1122t2020                                                   RageOn! - World's Largest All-Over-Print Online Store!

             Create              Sell                                                                                Track   Order     Login


                                                                                                                                 f--
                                                                                                                                  t=
                                                                                                         O.
              Rogeitnt                          ata ri                                                                            oo



                   COLLECTIONS GUYS GIRLS                KIDS   SWEATSHIRTS HOME DECOR                  SALE     READY




                                                {




                                                New Year! New You! Get $5 OFF your order with




https:/           rageon.com/a/search?q=s1rr;                                                                                                  47t52
          ^/ww.
